Citation Nr: 0933599	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-38 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private medical facility for the 
period from December 6, 2006, to December 8, 2006.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from February 1959 to January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Medical 
Center (VAMC) that denied reimbursement for private medical 
treatment the Veteran obtained between December 6, 2006, and 
December 8, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested a hearing before a Veterans Law Judge 
on his December 2007 VA Form 9 Appeal.  Although he indicated 
that he wished "to appear personally at a hearing before a 
member of the Board of Veterans' Appeals," he was scheduled 
for a videoconference hearing.  

In April 2009, the Veteran submitted a form to VA indicating 
that he wished to have a "face to face hearing" before a 
member of the Board of Veterans' Appeals; he specifically did 
not check the space that would indicate a willingness to have 
a videoconference hearing instead of a personal hearing.

Therefore, the Veteran's claim must be remanded to the RO so 
that the Veteran can be provided a travel board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person travel 
board hearing in accordance with his request.  
Provide him reasonable advance notice of the 
date, time, and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

